Case 1:21-cv-20893-BB Document 27 Entered on FLSD Docket 06/03/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-20893-BLOOM/Otazo-Reyes

 JEANETTE ALVAREZ,

        Plaintiff,

 v.

 ROSS DRESS FOR LESS, INC. and
 CONNECTED SERVICES
 NORTH AMERICA, LLC,

       Defendants.
 _______________________________________/

                                      ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court upon a sua sponte review of Plaintiff’s Amended

 Complaint, ECF No. [18] (“Amended Complaint”), following the reassignment of this case to the

 undersigned. The Court has carefully reviewed the allegations in the Amended Complaint, the

 record in this case, the applicable law, and is otherwise fully advised.

        Federal courts are “‘empowered to hear only those cases within the judicial power of the

 United States as defined by Article III of the Constitution,’ and which have been entrusted to them

 by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d

 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994)). As

 such, a “district court may act sua sponte to address the issue of subject matter jurisdiction at any

 time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th Cir. 2006). Further, “once a federal

 court determines that it is without subject matter jurisdiction, the court is powerless to continue.”

 Univ. of S. Ala., 168 F.3d at 410.
Case 1:21-cv-20893-BB Document 27 Entered on FLSD Docket 06/03/2021 Page 2 of 4

                                                        Case No. 21-cv-20893-BLOOM/Otazo-Reyes


         Plaintiff initiated this action on August 21, 2020, in the Circuit Court for the Eleventh

 Judicial Circuit in and for Miami-Dade County, Florida. ECF No. [1-1]. On March 4, 2021,

 Defendant Ross Dress for Less, Inc.—the sole defendant at the time—removed the case to federal

 court. ECF No. [1]. On May 5, 2021, Plaintiff filed the Amended Complaint, adding Defendant

 Connected Services North America, LLC as a defendant. ECF No. [18]. The Amended Complaint

 in this case states that this Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §

 1332. Id. ¶ 1. The Amended Complaint further alleges that, “[a]t all material times, Defendant

 Connected Services [North America, LLC] is and was foreign for-profit limited liability company

 licensed, authorized, and doing business in the State of Florida.” Id. ¶ 5.

         District courts have diversity jurisdiction over cases in which the parties are completely

 diverse and the amount in controversy exceeds $75,000.00. 28 U.S.C. § 1332. “For a court to have

 diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), ‘all plaintiffs must be diverse from all

 defendants.’” First Home Bank v. Net Zero LLC, No. 3:20-cv-150-J-34MCR, 2020 WL 802518,

 at *2 (M.D. Fla. Feb. 18, 2020) (quoting Univ. of S. Ala., 168 F.3d at 412)). “The burden of

 pleading diversity of citizenship is upon the party invoking federal jurisdiction, and if jurisdiction

 is properly challenged, that party also bears the burden of proof.” Ray v. Bird & Son & Asset

 Realization Co., 519 F.2d 1081, 1082 (5th Cir. 1975).1

         “[F]or the purposes of establishing diversity jurisdiction, an unincorporated business

 association or entity, such as a general or limited partnership or a limited liability company, is not

 a ‘citizen’ under 28 U.S.C. § 1332(a) in its own right.” First Home Bank, 2020 WL 802518, at *2

 (citing Xaros v. U.S. Fid. & Guar. Co., 820 F.2d 1176, 1181 (11th Cir. 1987)). Rather, the



 1
   In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981), the Court of Appeals for the
 Eleventh Circuit adopted as binding precedent all decisions of the Court of Appeals for the Fifth Circuit
 issued prior to October 1, 1981.


                                                    2
Case 1:21-cv-20893-BB Document 27 Entered on FLSD Docket 06/03/2021 Page 3 of 4

                                                      Case No. 21-cv-20893-BLOOM/Otazo-Reyes


 longstanding rule is that “the citizenship of an artificial, unincorporated entity generally depends

 on the citizenship of all the members composing the organization.” Rolling Greens MHP, L.P. v.

 Comcast SCH Holdings LLC, 374 F.3d 1020, 1021 (11th Cir. 2004) (citing Carden v. Arkoma

 Assocs., 494 U.S. 185, 195-96 (1990)). With regard to the existence of diversity jurisdiction, “a

 limited partnership is a citizen of each state in which any of its partners, limited or general, are

 citizens.” Id. (citing Carden, 494 U.S. at 195-96). “Therefore, in order to sufficiently allege the

 citizenship of an unincorporated business entity, a party must list the citizenships of all the

 members of that entity.” First Home Bank, 2020 WL 802518, at *2 (citing Rolling Greens MHP,

 L.P., 374 F.3d at 1022).

        The jurisdictional allegations set forth within Plaintiff’s Amended Complaint are

 insufficient because they fail to adequately establish the citizenship of Defendant Connected

 Services North America, LLC. Specifically, Plaintiff does not identify the members of the “limited

 liability company [or] their respective states of citizenship.” First Home Bank, 2020 WL 802518,

 at *2 (citing Rolling Greens MHP, L.P., 374 F.3d at 1022). As explained above, however, “[t]o

 sufficiently allege the citizenships of [] unincorporated business entities, a party must list the

 citizenships of all the members of the limited liability company and all the partners of the limited

 partnership,” and if the party invoking the court’s jurisdiction fails to do so, they cannot satisfy

 their burden of establishing diversity of citizenship. Rolling Greens MHP, L.P., 374 F.3d at 1022.

 Thus, to the extent that Plaintiff maintains her position that the Court can exercise diversity

 jurisdiction in this case, “the Court lacks sufficient information to satisfy the jurisdictional

 inquiry,” and concludes that supplemental citizenship information is warranted. First Home Bank,

 2020 WL 802518, at *2.

        Accordingly, it is ORDERED AND ADJUDGED that, on or before June 18, 2021,




                                                  3
Case 1:21-cv-20893-BB Document 27 Entered on FLSD Docket 06/03/2021 Page 4 of 4

                                                      Case No. 21-cv-20893-BLOOM/Otazo-Reyes


 Plaintiff shall provide the Court with a detailed statement setting forth the proper basis for

 invoking this Court’s diversity jurisdiction. Plaintiff should place particular emphasis on the issue

 of Defendant Connected Services North America, LLC’s citizenship as an unincorporated business

 entity and include information on the citizenships of all of its members. Failure to timely comply

 will result in the imposition of sanctions, including, but not limited to, dismissal without

 prejudice, without further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 2, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                                  4
